The Vice-Chahcellob.
The master’s advertisement on - ly gave the dimensions of the lots; and the purchasers appear to have gathered their information of tho depth of the houses from the memorandum, which ought not to have been read unless it was strictly correct. The general observations which fell from the Chancellor in Veeder v. Fonda, 3. Paige's C, R. 97, are applicable to the present case. He has rightly said, that a fair competition at master’s sales is encouraged, while, at the same time purchasers, should understand that no deception will be permitted to be practiced upon them; and, in a contract between them and the court, they will not bo compelled to carry it into eiibct under circumstances where it would not be perfectly just and consciéntious in an individual to insist upon the performance of it against the purchaser.
The purchasers have been misled; and the sales must be vacated with costs; which can be paid to them out of the money arising from other parts of the mortgaged premises sold.